Per Curiam.
{¶ 1} The Board of Commissioners on Character and Fitness of the Supreme Court has recommended that the applicant, John Doe II, not be approved for *159admission to the practice of law in Ohio based on his current application, but that he be permitted to reapply to take the July 2002 bar exam and that he be required to submit medical evidence substantiating his sustained psychological well-being. We agree that Doe’s application should be denied now, but we require a longer waiting period to allow us to evaluate his ability to maintain the medication regimen and health necessary for the regulation of his bipolar disorder. Accordingly, we deny Doe’s application for admission to the bar and grant him permission to reapply for the bar exam in February 2003. We further order that the record of proceedings in this case be sealed.
John Doe II, pro se.
Robert E. Sweeney Co., L.P.A., and John L. Goodman, for Joint Admissions Committee of the Cleveland/Cuyahoga County Bar Association.
Judgment accordingly.
Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Resnick and Lundberg Stratton, JJ., concur in part and dissent in part.